Case 1:19-cv-00184-GNS-HBB Document 40 Filed 02/18/20 Page 1 of 13 PageID #: 245




                           UNITED STATES DISTRICT COURT
                                    Western District of Kentucky
                                     Bowling Green Division

 Jason W. Durbin                                        )
       Plaintiff                                        )
                                                        )
 v.                                                     )       Case No. 1:19-cv-00184-GNS
                                                        )
 Byerly Ford-Nissan, Inc., et al.                       )
        Defendants                                      )
                                                        )

             PLAINTIFF JASON W. DURBIN’S RESPONSE TO DEFENDANT
              GLOBAL LENDING SERVICES, LLC’S MOTION TO DISMISS

        Comes Plaintiff Jason W. Durbin and hereby respond and objects to Defendant Global

 Lending Services, LLC (“GLS”) Motion to Dismiss [DE 33] on grounds that:

        1. Plaintiff Jason Durbin’s complaint alleges a valid claim for relief under the FCRA that

 GLS made a credit inquiry of Plaintiff’s credit which negatively impacted his credit rating without

 a permissible purpose.

        2. GLS’s motion does not allege that the Mr. Durbin’s complaint fails to state the elements

 of a valid claim for relief under the FCRA. Rather, GLS’s argument is that Mr. Durbin’s complaint

 fails to negate its defense that it had reasonable belief that it had the right to request Mr. Durbin’s

 credit report. This is not a proper ground for granting a motion to dismiss.

        3. Finally, GLS’s request for Mr. Durbin’s credit reports was based on a Retail Installment

 Contract and Security Agreement (“RICS”) between Mr. Durbin and Defendant Byerly Ford-

 Nissan, Inc. (“Byerly”) that had been fully executed and the underlying vehicle sale consummated

 over a month before. Further, under the plain terms of the RICS, Byerly assigned of all of rights

 and interest in the RICS to a third entity on the same date that the RICS was fully executed.

 Therefore, because the RICS was complete and the contract had been assigned to another entity,
Case 1:19-cv-00184-GNS-HBB Document 40 Filed 02/18/20 Page 2 of 13 PageID #: 246




 Byerly no longer had any interest in the underlying transaction or contract when GLS requested

 Mr. Durbin’s credit reports.

        In summary, GLS requested Mr. Durbin’s credit report triggered by the RICS that was fully

 consummated more than a month before and under which Byerly had no rights, remedies, or

 obligations. Based on these facts, it was unreasonable for GLS to rely upon the RICS or to believe

 that it had a permissible purpose to request Mr. Durbin’s credit reports.

 I.     Standard of Review

                A motion to dismiss under Fed. R. Civ. Pro. 12(b)(6) requires the
                Court to construe the complaint in the light most favorable to the
                plaintiff, accept all of the complaint’s factual allegations as true, and
                determine whether the plaintiff undoubtedly can prove no set of
                facts in support of the claims that would entitle relief. Meador v.
                Cabinet for Human Resources, 902 F.2d 474, 475 (6th Cir.1990),
                cert. denied, 498 U.S. 867, 111 S.Ct. 182, 112 L.Ed.2d 145 (1990).

 Grindstaff v. Green, 133 F.3d 416, 421 (6th Cir. 1998).

        Under the pleading standards stated by the United States Supreme Court in Bell Atl. Corp.

 v. Twombly, 550 U.S. 554, 570 (2007) and Ashcraft v. Iqbal, 556 U.S. 662, 678 (2009) a complaint

 must plead specific facts as to a defendant that, if true, would create liability for the wrong alleged.

 See also In re Darvocet, Darvon, & Propoxyphene Prods. Liab. Litig., 756 F.3d 917, 926 (6th Cir.

 2014). The Court must treat all well-pleaded allegations of the complaint as true and construe the

 allegations in the light most favorable to the non-moving party. Scheuer v. Rhodes, 416 U.S. 232,

 236 (1974); Commercial Money Ctr., Inc. v. Ill. Union Ins. Co., 508 F.3d 327, 336 (6th Cir. 2007).

 Here Plaintiff’s pleadings and exhibits state facts in detail and provide objective examples

 supporting her claims.

        “[A] court may consider exhibits attached to the complaint, public records, items appearing

 in the record of the case, and exhibits attached to defendant’s motion to dismiss, so long as they


                                                   -2-
Case 1:19-cv-00184-GNS-HBB Document 40 Filed 02/18/20 Page 3 of 13 PageID #: 247




 are referred to in the complaint and are central to the claims contained therein, without converting

 the motion to one for summary judgment.” E.g., Stein v. hhgregg, Inc., 873 F.3d 523, 528 (6th Cir.

 2017) (citation omitted). Accordingly, this Court may consider Plaintiff’s Exhibits and Appendices

 filed in support of her Response to Defendant GLS’s motion to dismiss.



 II.    The Complaint States a Valid Claim for Relief

        “[A] consumer-plaintiff need allege only that her credit report was obtained for a purpose

 not authorized by the statute to survive a motion to dismiss; the defendant has the burden of

 pleading it obtained the report for an authorized purpose.” Nayab v. Capital One Bank (USA), N.A.,

 942 F.3d 480, 487 (9th Cir. 2019).

        Plaintiff Durbin’s complaint alleges that, on September 14, 2019, GLS made hard-credit

 inquiries for his Equifax, Experian, and Trans Union credit report. Complaint at ¶21-22, 35, DE 1.

 GLS does not deny making this inquiry. The complaint further alleges that GLS did not have a

 permissible purpose under the Fair Credit Reporting Act (“FCRA”) for making these requests

 because Mr. Durbin did not apply for credit or initiate a credit transaction with GLS on September

 14, 2019. Id. at ¶¶21-22, 35, 53-54.

        In its motion to dismiss, GLS does not argue that it had a permissible purpose for requesting

 Mr. Durbin’s credit report. Rather, GLS argues that it had reason to believe that it had the right to

 request Mr. Durbin’s credit report.

        GLS’s state of mind (to the extent that a corporation can have a state of mind) has no

 bearing on the issue before the Court: Does the complaint state a valid claim for relief? But the

 facts of this case seriously call into question GLS’ defense based on its “reason to believe it had a




                                                 -3-
Case 1:19-cv-00184-GNS-HBB Document 40 Filed 02/18/20 Page 4 of 13 PageID #: 248




 permissible purpose” to make hard-credit inquiry for Mr. Durbin’s Experian credit report on

 September 14, 2019.



 III.   Relevant Factual Background

        On or about August 12, 2019, Plaintiff Jason W. Durbin and his wife purchased a 2015

 Ford Escape from Defendant Byerly. The Durbins financed the purchase of the Ford Escape by

 entering into the RICS. Complaint at ¶11, DE 1.

        A true and accurate copy of the RICS is attached as Exhibit “A” to this response.

        The RICS was dated August 12, 2019. Id.




 Exhibit “A”.

        Byerly assigned the RICS to Transcend Credit Union (“Transcend”) on August 12, 2019.

 Complaint at ¶12.




                                               -4-
Case 1:19-cv-00184-GNS-HBB Document 40 Filed 02/18/20 Page 5 of 13 PageID #: 249




 Exhibit “A”.

        The assignment to Transcend was “without recourse”.



 Id.

        The RICS was a fully executed contract. It was not made contingent on financing or any

 other event. As set forth in the assignment:

                D.        This sale [under the RICS] was completed in accordance
                          with all applicable federal state laws and regulations.

                E.        [The RICS] is valid and enforceable in accordance to its
                          terms.

                H.        A completely file-in copy of this Contract was delivered to
                          the Buyer [Mr. Durbin] at the time of execution.

                                    *      *       *      *      *

                I.        The Vehicle [the 2015 Ford Escape] has been delivered to
                          the Buyer in good condition and has been accepted by the
                          Buyer.

  Id. (emphasis added).

        On September 14, 2019, GLS made a hard-credit inquiry for Mr. Durbin’s Equifax,

 Experian, and Trans Union credit reports. Complaint at ¶21-22, 35.

                                                  -5-
Case 1:19-cv-00184-GNS-HBB Document 40 Filed 02/18/20 Page 6 of 13 PageID #: 250




           Mr. Durbin did not apply for credit or initiate a credit transaction with Byerly or GLS on

 September 14, 2019. Id. at ¶36.

           As of the date of filing this response, GLS’s September 14th hard-credit inquiry is still being

 reported on Mr. Durbin’s Experian credit reports. Plaintiff’s tendered First Amended Complaint

 at ¶62.



 IV.       Hard-Credit Inquiries

           That GLS made hard-credit inquiries for Mr. Durbin’s credit report is important. A hard-

 credit inquiry should only occur when a consumer affirmatively initiates a credit transaction with

 the entity requesting the consumer’s credit report.

           The FCRA does not expressly create a distinction between “hard” and “soft” credit

 inquiries. Nevertheless, the distinction between hard and soft inquires flows directly from 15

 U.S.C. §1681b(c)(3), which provides:

                  Information regarding inquiries

                          Except as provided in section 1681g(a)(5)1 of this title, a
                          consumer reporting agency shall not furnish to any person a
                          record of inquiries in connection with a credit or insurance
                          transaction that is not initiated by a consumer.

 (Emphasis added.)

           Consumer reporting agencies classify every user’s request to see a consumer report as

 either a “hard” or “soft” credit inquiry, depending on the type of inquiry made by the requesting

 party.

           As explained on the Credit Karma website, which is run by Equifax and Trans Union:



 1
   15 U.S.C. §1681g concerns the disclosure of a consumer’s credit file to the consumer and not to
 third-party users.
                                                    -6-
Case 1:19-cv-00184-GNS-HBB Document 40 Filed 02/18/20 Page 7 of 13 PageID #: 251




                   There are two kinds of inquiries that can occur on your credit report:
                   hard inquiries and soft inquiries. While both types of credit inquiries
                   enable a third party, such as you or a lender, to view your credit
                   report, only a hard inquiry can negatively affect your credit score.

                   What is a Hard Inquiry?
                   Hard inquiries occur when a financial institution, such as a lender or
                   credit card issuer, checks your credit report when making a lending
                   decision. For example, hard inquiries commonly take place when a
                   consumer applies for a loan, credit card, or mortgage. You typically
                   have to authorize a hard inquiry. Most important to note, hard
                   inquiries will lower your credit score by a few points and remain
                   on your credit report for two years. As time passes, the damage
                   to your credit score will decrease until the hard inquiry falls off your
                   credit report.

                   What is a Soft Inquiry?
                   Soft inquiries occur when a person or company checks your credit
                   report as a background check, such as when a potential employer
                   checks your credit, when you are “pre-approved” for credit card
                   offers, and when you check your own credit score. A soft inquiry
                   can occur without your permission. Soft inquiries may be
                   recorded in your credit report, depending on the credit bureau, but
                   they won’t affect your credit score in any way.

 https://www.creditkarma.com/article/hard_inquiries_and_soft_inquiries (visited February 17,

 2020) (bolding added).

          As explained on the myfico.com2 website:

                   Credit inquiries are requests by a “legitimate business” to check
                   your credit.

                   As far as your FICO® score is concerned, credit inquiries are
                   classified as either “hard inquiries” or “soft inquiries”–only hard
                   inquiries have an affect on your FICO score.

                   Soft inquiries are all credit inquiries where your credit is NOT being
                   reviewed by a prospective lender. These include inquiries where
                   you’re checking your own credit (such as checking your score in
                   myFICO), credit checks made by businesses to offer you goods or

 2
   “myFICO is the consumer division of FICO. Since its introduction 20 years ago, the FICO® Score has become a
 global standard for measuring credit risk in the banking, mortgage, credit card, auto and retail industries. 90 of the
 top 100 largest U.S. financial institutions use the FICO Score to make consumer credit decisions.”
 https://www.myfico.com/Company/AboutUs.aspx (visited February 17, 2020) (emphasis added).

                                                          -7-
Case 1:19-cv-00184-GNS-HBB Document 40 Filed 02/18/20 Page 8 of 13 PageID #: 252




                services (such as promotional offers by credit card companies), or
                inquiries made by businesses with whom you already have a credit
                account.

                Hard inquiries are inquiries where a potential lender is
                reviewing your credit because you’ve applied for credit with
                them. These include credit checks when you’ve applied for an auto
                loan, mortgage or credit card.... A FICO score takes into account
                only voluntary inquiries that result from your application for
                credit. The information about inquiries that can be factored into
                your FICO score includes:

                       Number of recently opened accounts, and proportion of
                        accounts that are recently opened, by type of account.
                       Number of recent credit inquiries.
                       Time since recent account opening(s), by type of account.
                       Time since credit inquiry(ies).
                       A FICO score does not take into account any involuntary
                        inquiries made by businesses with whom you did not
                        apply for credit, inquiries from employers, or your own
                        requests to see your credit report

 www.myfico.com/crediteducation/questions/inquiry-credit-score.aspx (visited February 17, 2020)

 (bolding and emphasis added).

        Whether a consumer reporting agency or FICO categorizes a credit inquiry as “hard” or

 “soft” depends directly on the user of the report and whether the user classifies its request as a

 voluntary or involuntary request, i.e. whether the request was made in connection with a credit

 transaction initiated by the consumer.

        GLS’s requests for Mr. Durbin’s Equifax, Experian, and Trans Union credit reports on

 September 14, 2019 were involuntary, i.e. Mr. Durbin did not initiate a credit transaction with GLS

 on September 14, 2019. GLS’s affirmative representations to Equifax, Experian, and Trans Union

 that Mr. Durbin had initiated a credit transaction with GLS were false. GLS’s defense as stated in

 its motion to dismiss that it had reasonable belief to request Mr. Durbin’s Equifax, Experian, and

 Trans Union credit report is refuted by the RICS.


                                                 -8-
Case 1:19-cv-00184-GNS-HBB Document 40 Filed 02/18/20 Page 9 of 13 PageID #: 253




 V.      GLS could not have had a Reasonable Belief that it had the Right to Request Mr.
         Durbin’s Credit Reports on September 14, 2019.

         Based on the RICS, GLS could not have reasonably believed that Mr. Durbin had, through

 Byerly, applied for credit with GLS to purchase the 2015 Ford Escape. The RICS was not an

 application. It was a completed and executed contract. Further, on the face of the RICS, Byerly

 had no interest in the contract, as the contract had been assigned to Transcend Credit Union.

 Finally, the RICS was dated more than a month prior. There is simply no way, that upon review

 of RICS, GLS could have reasonably believed that Mr. Durbin had initiated a credit transaction

 with either GLS or Byerly on September 14, 2019. The cases relied on by GLS do not lead to a

 different result.

         GLS cites to the case of Wells v. Craig & Landreth Cars, Inc., 474 F. App’x 445 (6th Cir.

 2012), which concerns a lawsuit and appeal brought by a pro se litigant. Id. at 446. Wells is a short

 opinion with little analysis. As to the claim under the FCRA, Wells simply states:

                 There is nothing in Wells’s amended complaint which might show
                 that Capital One had reason to believe that she did not wish the
                 dealership to file an application on her behalf. Thus, her allegations
                 are insufficient because they do not indicate that Capital One
                 intended to violate her rights under the Act or that it did so
                 recklessly.

 Id. at 447.

         But here, Mr. Durbin’s complaint and tendered first amended complaint does establish

 allegations and has a solid basis that shows that GLS did not and could not have had a reasonable

 belief that it had the right to request Mr. Durbin’s Experian credit report on September 14, 2019.

 See Young v. Harbor Motor Works, Inc., No. 2:07CV0031JVB, 2009 WL 187793 (N.D. Ind. Jan.

 27, 2009).




                                                  -9-
Case 1:19-cv-00184-GNS-HBB Document 40 Filed 02/18/20 Page 10 of 13 PageID #: 254




          In Young, the plaintiff-consumer took the proactive step of noting on his credit application

  that he was not permitting any entity to request his credit reports. Id. at *4. The Young Court

  concluded this fact precluded the defendant-lenders’ motion to dismiss on grounds that that they

  had a reasonable belief that they had a right to request the plaintiff’s credit reports:

                 Young initiated the transaction to purchase a car from the dealer and
                 was not informed that third party lenders would be requesting his
                 credit report…. Young took the proactive measure of explicitly
                 writing “NONE” on the line of the credit application following the
                 phrase: “You are notified that your application may be submitted to
                 (Name and Address required).” As a result, the credit applications
                 indicate that only Honda Financial was authorized to obtain credit
                 information about Young. Importantly, the Amended Complaint
                 alleges that Honda Harbor submitted to Harris the credit application
                 containing this written limitation. Therefore, although Young
                 initiated the search for credit with the dealership and although
                 Harris’ credit search was in connection with that credit transaction,
                 Young specifically limited who could check his credit to one
                 entity—Honda Financial….Young alleges that the signature pages
                 of the credit applications put Harris on notice that it did not have
                 permission to run Young’s credit check and thus Harris’
                 unauthorized credit search violated the FCRA. Because Harris is
                 alleged to have been on notice that it did not have permission to
                 request Young’s credit report based on the notation in the credit
                 application that the application would not be submitted to any entity
                 other than Honda Financial, the Court finds that the motion to
                 dismiss fails on this basis.

  Id.

          Similar to Young, the RICS put GLS on clear and plain notice that Mr. Durbin was not

  currently applying for credit to purchase the 2015 Ford Escape. Rather, the RICS was a fully

  executed contract that had been consummated more than a month before. Further, the face of the

  RICS included an assignment that made clear that Byerly had no enforceable rights under the

  RICS.




                                                   -10-
Case 1:19-cv-00184-GNS-HBB Document 40 Filed 02/18/20 Page 11 of 13 PageID #: 255




  VI.    The Court should not Dismiss this Case Based on GLS’s Defense

         GLS’s motion to dismiss is not based on an alleged deficiency in the complaint. That is,

  GLS does not argue that the complaint fails to set forth all the elements of a valid claim. Rather,

  GLS’s argument is that the complaint fails to disprove its defense that it had a reasonable belief

  that it had the right to request Mr. Durbin’s credit reports. Failure to negate a defense in a complaint

  is not a proper ground for granting a motion to dismiss.

                    “Under Kentucky law, the burden of proof when asserting an
                    affirmative defense, like the statute of limitations, is on the party
                    who raises it.” Hines v. Hiland, No. 5:09–CV–00075–R, 2011 WL
                    1131521, at *2 (W.D.Ky. Mar. 25, 2011). As such, the burden is on
                    the Defendants to show that the limitations period has run. Although
                    Tomlin is not required to negate affirmative defenses in his
                    Complaint, the BONY Defendants' “Rule 12(b)(6) [motion] will be
                    granted if ... the claim shows on its face that relief is barred by an
                    affirmative defense.” Riverview Health Inst. LLC v. Med. Mut. of
                    Ohio, 601 F.3d 505, 513 (6th Cir. 2010).

  In re Tomlin, No. 15-20852, 2016 WL 1317412, at *19 (Bankr. E.D. Ky. Mar. 31, 2016). See also

  Miles v. Marion Cty. Bd. of Educ., No. 2005-CA-000480-WC, 2005 WL 2174398, at *2 (Ky. Ct.

  App. Sept. 9, 2005) (holding that “[t]he burden of proof for asserting an affirmative defense” is on

  the defendant).

         Nothing in the text of the complaint or the tendered first amended complaint shows that

  Mr. Durbin’s claims are barred on their face.


  VII.    Conclusion and Relief Requested

         Mr. Durbin’s complaint states a valid claim for relief under the FCRA. The complaint

  alleges that GLS made a hard-credit inquiry for his Equifax, Experian, and Trans Union credit

  reports on September 14, 2019 without a permissible purpose. A hard-credit inquiry only occurs

  when a consumer initiates a credit transaction with the entity requesting the consumer’s credit



                                                    -11-
Case 1:19-cv-00184-GNS-HBB Document 40 Filed 02/18/20 Page 12 of 13 PageID #: 256




  report. The complaint clearly and plainly alleges that Mr. Durbin did not initiate a credit transaction

  with GLS on September 14, 2019.

         GLS’s motion to dismiss does not attack the elements of Mr. Durbin’s claims set forth in

  the complaint. Rather, GLS argues that it has a defense that should carry the day. But the facts of

  this case as set forth in the complaint and the tendered first amended complaint refute that defense.

         In an abundance of caution, contemporaneously with this motion to dismiss, Mr. Durbin

  has moved to file his first amended complaint in this action. The first amended complaint makes

  more clear points made above and includes a copy of the RICS as an exhibit. Finally, the first

  amended complaint includes additional state-law claims of defamation and slander of credit

  against GLS for affirmatively and falsely representing to Equifax, Experian, and Trans Union that

  Mr. Durbin had initiated a credit transaction with GLS on September 14, 2019.

         Therefore, the Court should DENY Defendant Global Lending Services, LLC’s Motion to

  Dismiss [DE 33].



                                         Respectfully submitted,

                                         /s/ James H. Lawson
                                         Lawson at Law, PLLC
                                         115 S. Sherrin Avenue, Suite 5
                                         Louisville, KY 40207
                                         Tel: (502) 473-6525
                                         Fax: (502) 473-6561
                                         James@kyconsumerlaw.com
                                         Co-counsel for Plaintiff
                                         Jason W. Durbin

                                         James R. McKenzie
                                         James R. McKenzie Attorney PLLC
                                         115 S. Sherrin Ave. Suite 5
                                         Louisville, KY 40207
                                         Tel: (502) 371-2179
                                         Fax: (502) 257-7309

                                                   -12-
Case 1:19-cv-00184-GNS-HBB Document 40 Filed 02/18/20 Page 13 of 13 PageID #: 257




                                      jmckenzie@jmckenzielaw.com
                                      Co-counsel for Plaintiff
                                      Jason W. Durbin



                                      Certificate of Service

       I hereby certify that I have served a copy of the foregoing document through the Court’s
  CM/ECF system this the 18th day of February 2020 on all counsel of record.

                                      /s/ James H. Lawson
                                      Co-counsel for Plaintiff
                                      Jason W. Durbin




                                               -13-
